Exhibit 10.1

Form of

Change in Control and Severance Agreement

This Change in Control and Severance Agreement (the “Agreement”) is entered into
by and between _________________ (the “Executive”) and Model N, Inc., a Delaware
corporation (the “Company”), on _______________ (the “Effective Date”).

1.Term of Agreement.

This Agreement shall terminate the earlier of the third (3rd) anniversary of the
Effective Date (the “Expiration Date”) or the date the Executive’s employment
with the Company terminates for a reason other than a Qualifying Termination or
CIC Qualifying Termination; provided however, if a definitive agreement relating
to a Change in Control has been signed by the Company on or before the
Expiration Date, then this Agreement shall remain in effect through the earlier
of:

(a)The date the Executive’s employment with the Company terminates for a reason
other than a Qualifying Termination or CIC Qualifying Termination, or

(b)The date the Company has met all of its obligations under this Agreement
following a termination of the Executive’s employment with the Company due to a
Qualifying Termination or CIC Qualifying Termination.

This Agreement shall renew automatically and continue in effect for three (3)
year periods measured from the initial Expiration Date, unless the Company
provides Executive notice of non-renewal at least three (3) months prior to the
date on which this Agreement would otherwise renew. For the avoidance of doubt,
and notwithstanding anything to the contrary in Section 2 or 3 below, the
Company’s non-renewal of this Agreement shall not constitute a Qualifying
Termination or CIC Qualifying Termination, as applicable.

2.Qualifying Termination. If the Executive is subject to a Qualifying
Termination, then, subject to Sections 4, 8, and 9 below, Executive will be
entitled to the following benefits:

(a)Severance Benefits. The Company shall pay the Executive six (6) months of
his/her monthly base salary (at the rate in effect immediately prior to the
actions that resulted in the Qualifying Termination).  The Executive will
receive his or her severance payment in a cash lump-sum in accordance with the
Company’s standard payroll procedures which will be made on the first business
day occurring after the sixtieth (60th) day following the Separation, provided
that the Release Conditions have been satisfied.

(b)Continued Employee Benefits.  If Executive timely elects continued coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the Company
shall pay the full amount of Executive’s COBRA premiums on behalf of the
Executive for the Executive’s continued coverage under the Company’s health,
dental and vision plans, including coverage for the Executive’s eligible
dependents, for the same period that the Executive is paid severance benefits
pursuant to Section 2(a) following the Executive’s Separation or, if earlier,
until Executive is eligible to be covered under another substantially equivalent
medical insurance plan by a subsequent employer.  Notwithstanding the foregoing,
if the Company, in its sole discretion, determines that it cannot provide the
foregoing subsidy of COBRA coverage without potentially violating or causing the
Company to incur additional expense as a result of noncompliance with applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company instead shall provide to Executive a taxable monthly payment
in an amount equal to the monthly COBRA premium that Executive would be required
to pay to continue the group health coverage in effect on the date of the
Separation (which amount shall be based on the premium for the first month of
COBRA coverage), which payments shall be made regardless of whether Executive
elects COBRA continuation coverage and shall commence on the later of (i) the
first day of the month following the month

 

--------------------------------------------------------------------------------

 

in which Executive experiences a Separation and (ii) the effective date of the
Company’s determination of violation of applicable law, and shall end on the
earlier of (x) the effective date on which Executive becomes covered by a
health, dental or vision insurance plan of a subsequent employer, and (y) the
last day of the period that the Executive is paid severance benefits pursuant to
Section 2(a) after the Separation, provided that, any taxable payments under
Section 2(b) will not be paid before the first business day occurring after the
sixtieth (60th) day following the Separation and, once they commence, will
include any unpaid amounts accrued from the date of Executive’s Separation (to
the extent not otherwise satisfied with continuation coverage).  However, if the
period comprising the sum of the sixty (60)-day period described in the
preceding sentence and the ten (10)-day period described in Section 7(e)(3)
below spans two calendar years, then the payments which constitute deferred
compensation subject to Section 409A will not in any case be paid in the first
calendar year.  Executive shall have no right to an additional gross-up payment
to account for the fact that such COBRA premium amounts are paid on an after-tax
basis.

3.CIC Qualifying Termination. If the Executive is subject to a CIC Qualifying
Termination, then, subject to Sections 4, 8, and 9 below, Executive will be
entitled to the following benefits:

(a)Severance Payments.  The Company or its successor shall pay the Executive six
(6) months of his/her monthly base salary (at the rate in effect immediately
prior to the actions that resulted in the Separation).  Such payment shall be
paid in a cash lump sum payment in accordance with the Company’s standard
payroll procedures, which payment will be made on the first business day
occurring after the sixtieth (60th) day following the Separation, provided that
the Release Conditions have been satisfied.

(b)Equity. Each of Executive’s then outstanding Equity Awards, including awards
that would otherwise vest only upon satisfaction of performance criteria, shall
accelerate and become vested and exercisable as to 100% of the then unvested
shares subject to the Equity Award. Subject to Section 4, the accelerated
vesting described above shall be effective as of the Separation.

(c)COBRA; Pay in Lieu of Continued Employee Benefits.  Continuation of COBRA or
a cash benefit, in both cases on the same terms as set forth in Section 2(b)
above, for the same period that the Executive is paid severance benefits
pursuant to Section 3(a) following the Executive’s Separation or, if earlier,
until Executive is eligible to be covered under another substantially equivalent
medical insurance plan by a subsequent employer.

4.General Release.  Any other provision of this Agreement notwithstanding, the
benefits under Section 2 and 3 shall not apply unless the Executive (i) has
executed a general release (in a form prescribed by the Company) of all known
and unknown claims that he or she may then have against the Company or persons
affiliated with the Company and such release has become effective and (ii) has
agreed not to prosecute any legal action or other proceeding based upon any of
such claims.  The release must be in the form prescribed by the Company, without
alterations (this document effecting the foregoing, the “Release”).  The Company
will deliver the form of Release to the Executive within thirty (30) days after
the Executive’s Separation.  The Executive must execute and return the Release
within the time period specified in the form.

5.Accrued Compensation and Benefits.  Notwithstanding anything to the contrary
in Section 2 and 3 above, in connection with any termination of employment
(whether or not a Qualifying Termination or CIC Qualifying Termination), the
Company shall pay Executive’s earned but unpaid base salary and other vested but
unpaid cash entitlements for the period through and including the termination of
employment, including unreimbursed documented business expenses incurred by
Executive through and including the date of termination (collectively “Accrued
Compensation and Expenses”), as required by law and the applicable Company plan
or policy. In addition, Executive shall be entitled to any other vested benefits
earned by Executive for the period through and including the termination date of
Executive’s employment under any other employee benefit plans and arrangements
maintained by the Company, in accordance with the terms of such plans and
arrangements, except as modified herein.

2

--------------------------------------------------------------------------------

 

6.Definitions.

(a)“Cause” shall have the same meaning as the definition of “Cause” as set forth
in the Plan.

(b)“Code” means the Internal Revenue Code of 1986, as amended.

(c)“Change in Control.”  For all purposes under this Agreement, a Change in
Control shall mean a “Corporate Transaction,” as such term is defined in the
Plan, provided that the transaction (including any series of transactions) also
qualifies as a change in control event under U.S. Treasury Regulation
1.409A-3(i)(5).

(d)“CIC Qualifying Termination” means a Separation within twelve (12) months
following a Change in Control resulting from (A) the Company or its successor
terminating the Executive’s employment for any reason other than Cause or
(B) the Executive voluntarily resigning his or her employment for Good Reason. A
termination or resignation due to the Executive’s death or disability shall not
constitute a CIC Qualifying Termination.  

(e)“Good Reason” means, without the Executive’s consent, (i) a material
reduction in Executive’s duties or responsibilities that is inconsistent with
Executive’s position, provided that a mere change of title alone shall not
constitute such a material reduction, (ii) a material reduction in Executive’s
base salary (other than in connection with a general decrease in the salary of
all similarly situated employees or to the extent necessary to make Executive’s
salary commensurate with those of other employees of the Company or its
successor entity or parent entity who are similarly situated with Executive
following a Change in Control), or (iii) a relocation of Executive’s principal
workplace that increases Executive’s one-way commute by at least 40 miles.  For
the Executive to receive the benefits under this Agreement as a result of a
voluntary resignation under this subsection (e), all of the following
requirements must be satisfied: (1) the Executive must provide notice to the
Company of his or her intent to assert Good Reason within thirty (30) days of
the initial existence of one or more of the conditions set forth in subclauses
(i) through (iii); (2) the Company will have thirty (30) days from the date of
such notice to remedy the condition and, if it does so, the Executive may
withdraw his or her resignation or may resign with no benefits; and (3) any
termination of employment under this provision must occur within ten (10) days
of the earlier of expiration of the thirty day company cure period or written
notice from the Company that it will not undertake to cure the
condition.  Should the Company remedy the condition as set forth above and then
one or more of the conditions arises again within twelve months following the
occurrence of a Change in Control, the Executive may assert Good Reason again
subject to all of the conditions set forth herein.

(f)“Plan” means the Company’s 2013 Equity Incentive Plan, as may be amended from
time to time.

(g)“Release Conditions” mean the following conditions: (i) Company has received
the Executive’s executed Release and (ii) any rescission period applicable to
the Executive’s executed Release has expired.

(h)“Qualifying Termination” means a Separation that is not a CIC Qualifying
Termination, but which results from (i) the Company terminating the Executive’s
employment for any reason other than Cause or (ii) the Executive voluntarily
resigning his or her employment for Good Reason. A termination or resignation
due to the Executive’s death or disability shall not constitute a Qualifying
Termination.

(i)“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

7.Successors.

(a)Company’s Successors.  The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or

3

--------------------------------------------------------------------------------

 

substantially all of the Company’s business and/or assets, by an agreement in
substance and form satisfactory to the Executive, to assume this Agreement and
to agree expressly to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform it in the absence of a
succession.  For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets or which becomes
bound by this Agreement by operation of law.

(b)Executive’s Successors.  This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

8.Golden Parachute Taxes.

(a)Best After-Tax Result.  In the event that any payment or benefit received or
to be received by Executive pursuant to this Agreement or otherwise (“Payments”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code and (ii) but for this subsection (a), be subject to the excise tax
imposed by Section 4999 of the Code, any successor provisions, or any comparable
federal, state, local or foreign excise tax (“Excise Tax”), then, subject to the
provisions of Section 8, such Payments shall be either (A) provided in full
pursuant to the terms of this Agreement or any other applicable agreement, or
(B) provided as to such lesser extent which would result in no portion of such
Payments being subject to the Excise Tax (“Reduced Amount”), whichever of the
foregoing amounts, taking into account the applicable federal, state, local and
foreign income, employment and other taxes and the Excise Tax (including,
without limitation, any interest or penalties on such taxes), results in the
receipt by Executive, on an after-tax basis, of the greatest amount of payments
and benefits provided for hereunder or otherwise, notwithstanding that all or
some portion of such Payments may be subject to the Excise Tax.  Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section shall be made by independent tax counsel designated by the
Company and reasonably acceptable to Executive (“Independent Tax Counsel”),
whose determination shall be conclusive and binding upon Executive and the
Company for all purposes.  For purposes of making the calculations required
under this Section, Independent Tax Counsel may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code; provided that Independent Tax Counsel shall assume that Executive pays
all taxes at the highest marginal rate.  The Company and Executive shall furnish
to Independent Tax Counsel such information and documents as Independent Tax
Counsel may reasonably request in order to make a determination under this
Section.  The Company shall bear all costs that Independent Tax Counsel may
reasonably incur in connection with any calculations contemplated by this
Section.  In the event that Section 8(a)(ii)(B) above applies, then based on the
information provided to Executive and the Company by Independent Tax Counsel,
Executive may, in Executive’s sole discretion and within thirty (30) days of the
date on which Executive is provided with the information prepared by Independent
Tax Counsel, determine which and how much of the Payments (including the
accelerated vesting of equity compensation awards) to be otherwise received by
Executive shall be eliminated or reduced (as long as after such determination
the value (as calculated by Independent Tax Counsel in accordance with the
provisions of Sections 280G and 4999 of the Code) of the amounts payable or
distributable to Executive equals the Reduced Amount).  If the Internal Revenue
Service (the “IRS”) determines that any Payment is subject to the Excise Tax,
then Section 8(b) hereof shall apply, and the enforcement of Section 8(b) shall
be the exclusive remedy to the Company.

(b)Adjustments.  If, notwithstanding any reduction described in Section 8(a)
hereof (or in the absence of any such reduction), the IRS determines that
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then Executive shall be obligated to surrender or pay back to the
Company, within one-hundred twenty (120) days after a final IRS determination,
an amount of such payments or benefits equal to the “Repayment Amount.”  The
Repayment Amount with respect to such Payments shall be the smallest such
amount, if any, as shall be required to be surrendered or paid to the Company so
that Executive’s net proceeds with respect to such Payments (after taking into
account the payment of the Excise Tax imposed on such Payments) shall be
maximized.  Notwithstanding the foregoing, the Repayment Amount with respect to
such Payments shall be zero (0) if a Repayment Amount of more than zero (0)
would not eliminate the Excise Tax imposed on such Payments or if a Repayment
Amount of

4

--------------------------------------------------------------------------------

 

more than zero would not maximize the net amount received by Executive from the
Payments.  If the Excise Tax is not eliminated pursuant to this Section 8(b),
Executive shall pay the Excise Tax.

9.Miscellaneous Provisions.

(a)Section 409A.  To the extent (i) any payments to which Executive becomes
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with Executive’s termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code and
(ii) Executive is deemed at the time of such termination of employment to be a
“specified” employee under Section 409A of the Code, then such payment or
payments shall not be made or commence until the earlier of (i) the expiration
of the six (6)-month period measured from the Executive’s Separation; or
(ii) the date of Executive’s death following such Separation; provided, however,
that such deferral shall only be effected to the extent required to avoid
adverse tax treatment to Executive, including (without limitation) the
additional twenty percent (20%) tax for which Executive would otherwise be
liable under Section 409A(a)(1)(B) of the Code in the absence of such
deferral.  Upon the expiration of the applicable deferral period, any payments
which would have otherwise been made during that period (whether in a single sum
or in installments) in the absence of this paragraph shall be paid to Executive
or Executive’s beneficiary in one lump sum (without interest). Except as
otherwise expressly provided herein, in no event shall any expenses be
reimbursed after the last day of the calendar year following the calendar year
in which Executive incurred such expenses. To the extent that any provision of
this Agreement is ambiguous as to its exemption or compliance with Section 409A,
the provision will be read in such a manner so that all payments hereunder are
exempt from Section 409A to the maximum permissible extent.  To the extent any
payment under this Agreement may be classified as a “short-term deferral” within
the meaning of Section 409A, such payment shall be deemed a short-term deferral,
even if it may also qualify for an exemption from Section 409A under another
provision of Section 409A.  Payments pursuant to this Agreement (or referenced
in this Agreement) are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the regulations under Section 409A.

(b)Other Arrangements.  This Agreement supersedes any and all cash severance
arrangements under any agreement governing severance and salary continuation
arrangements, programs and plans which were previously offered by the Company to
the Executive, including employment agreement or offer letter, and Executive
hereby waives Executive’s rights to such other benefits. In no event shall any
individual receive cash severance benefits under both this Agreement and any
other severance pay or salary continuation program, plan or other arrangement
with the Company. For the avoidance of doubt, in no event shall Executive
receive payment under both Section 2 and Section 3 with respect to Executive’s
Separation. The vesting acceleration provisions set forth in any employment
agreement or letter or similar agreement between the Company and Executive in
effect on the Effective Date, to the extent more favorable to the Executive,
will continue to apply to the equity awards held by the Executive on such date.

(c)Dispute Resolution.  To ensure rapid and economical resolution of any and all
disputes that might arise in connection with this Agreement, Executive and the
Company agree that any and all disputes, claims, and causes of action, in law or
equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in
Santa Clara County, and conducted by Judicial Arbitration & Mediation Services,
Inc. (“JAMS”) under its then-existing employment rules and procedures. Nothing
in this section, however, is intended to prevent either party from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.  Each party to an arbitration or litigation hereunder
shall be responsible for the payment of its own attorneys’ fees.

(d)Notice.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or deposited with Federal Express Corporation,
with shipping charges prepaid.  In the case of the Executive, mailed notices
shall be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing.  

5

--------------------------------------------------------------------------------

 

In the case of the Company, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its
Secretary.

(e)Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(f)Withholding Taxes.  All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.

(g)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(h)No Retention Rights.  Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary of the Company or of the Executive, which rights are hereby
expressly reserved by each, to terminate his or her service at any time and for
any reason, with or without Cause.

(i)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California (other
than its choice-of-law provisions).

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

EXECUTIVE

MODEL N, INC.

 

 

 

By:

 

 

Title:

 

 

 